UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1367



ROBERT L. DOHERTY,

                                            Plaintiff - Appellant,

          versus

FAIRFIELD COMMUNITIES, INCORPORATED; FAIRFIELD
HARBOUR, INCORPORATED; FAIRFIELD HARBOUR
PROPERTY OWNERS ASSOCIATION; C. W. S. SYSTEMS,
INCORPORATED; JIMMIE PROCTOR; TOM MCKNIGHT;
NORTHWEST CREEK, INCORPORATED; JOSEPH H.
STALLINGS; ROSE LAW FIRM, of Little Rock,
Arkansas; JOHN DOE, Attorney for Harbour Rec-
reation Club's Membership Offering Documents;
HARBOUR RECREATION CLUB; UNITED CAROLINA BANK,
of New Bern; JOHN DOE, Title Insurers; JOHN
DOE, any persons who joined, conspired with or
aided and abetted the named defendants,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-95-94-4-H)


Submitted:   January 14, 1997          Decided:     February 28, 1997

Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert L. Doherty, Appellant Pro Se. Jackson L. Steele, PETREE
STOCKTON, Charlotte, North Carolina; George Robinson Ragsdale,
Christina Isabel Flores, RAGSDALE, LIGGETT & FOLEY, Raleigh, North
Carolina; Edward Smoot Finley, Jr., HUNTON & WILLIAMS, Raleigh,
North Carolina; P. C. Barwick, Jr., William Edward Manning, Jr.,
Kinston, North Carolina; Jimmie Banks Hicks, Jr., SUMRELL, SUGG,
CARMICHAEL & ASHTON, P.A., New Bern, North Carolina; Joseph H.
Stallings, HOWARD, FROM, STALLINGS & HUTSON, P.A., Raleigh, North
Carolina; Martha Jones Mason, SMITH, ANDERSON, BLOUNT, DORSETT,
MITCHELL & JERNIGAN, Raleigh, North Carolina; John Ivan Mabe, Jr.,
MANNING, FULTON & SKINNER, Raleigh, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Doherty appeals the district court's order denying

relief in this civil action. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Doherty v. Fair-

field Communities, Inc., No. CA-95-94-4-H (E.D.N.C. Feb. 29, 1996).

We have also considered but reject the allegations of error raised

in Doherty's brief pertaining to matters not discussed by the dis-
trict court. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED


                                2
3